The defendant was tried before the court without a jury. No exceptions were had during the trial. The judgment of the court was that the defendant is guilty. The court delayed fixing the punishment until the afternoon, when the defendant appeared with his attorney, and the court proceeded to make certain inquiries regarding the defendant, for the purpose of determining what punishment should be fixed. This inquiry was had in an informal way in open court, and related to the defendant's habits, livelihood, manner of living and general character. This inquiry was well within the discretion of the court, and in the absence of any abuse of this discretion will not be reviewed.
Affirmed.